Citation Nr: 0626470	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  04-23 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to 
establish legal entitlement to Department of Veterans Affairs 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant has alleged active service with the U. S. Armed 
Forces from December 1943 to June 1945 as a guerilla and from 
June to September 1945 as a U.S. Marine.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision letter issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.  In this 
decision, the RO determined that the appellant did not have 
the requisite military service to be eligible for VA 
benefits.

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).  


FINDINGS OF FACT

1.  Legal entitlement to VA benefits was denied in an April 
1995 RO decision.  The appellant was informed of the 
determination and of the right to appeal; however, he did not 
appeal this decision.

2.  Certain evidence added to the record since the April 1995 
decision was not previously submitted, bears directly and 
substantially on the claim on appeal, is not cumulative or 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.

3.  The record contains no valid documentation verifying that 
the appellant had qualifying military service.


CONCLUSIONS OF LAW

1.  The April 1995 RO decision denying legal entitlement to 
VA benefits is final, and new and material evidence 
sufficient to reopen the claim has been submitted.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.156, 20.1103 (2000). 

2.  The appellant has not met the basic eligibility 
requirements for VA disability benefits.  38 U.S.C.A. §§ 101, 
107, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 
3.6, 3.8, 3.9, 3.40, 3.159, 3.203 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, the RO originally denied legal entitlement to 
VA benefits in a decision issued in April 1995.  The 
appellant did not appeal this decision and it is now final.

Prior to the RO's decision of April 1995, the evidence in the 
claims file included the appellant's statements, lay 
statements from Filipino citizens and a retired Colonel of 
the Armed Forces of the Philippines, and a certification from 
the U.S. Army Reserve Personnel Center in St. Louis, Missouri 
that the appellant had "no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas in the service of the United States Armed 
Forces".  Since the issuance of that decision, the appellant 
has provided documentation of military veteran status from 
the Republic of the Philippines, and further responses from 
the National Personnel Records Center (NPRC) indicated that 
no periods of active service in the U. S. Armed Forces could 
be verified and that no records could be identified when the 
"service number" provided by the appellant was considered.  
Also, the appellant has provided an additional lay statement 
from an individuals who reported that he had known the 
appellant since 1940 and was aware that the appellant served 
the U.S. Marines in 1945.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New and material 
evidence means evidence not previously submitted, which bears 
directly and substantially on the claim on appeal, which is 
not cumulative or redundant, and which is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2000).  For the limited 
purpose of determining whether to reopen a claim, the 
credibility of the evidence is to be presumed; however, this 
presumption no longer applies in the adjudication that 
follows reopening.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence received since April 1995 is new and material as 
it was not before the VA adjudicator at that time and it 
includes evidence potentially verifying the appellant's 
claimed active service.  For example, the lay statement and 
the documentation of military veteran status from the 
Republic of the Philippines tends to show that the appellant 
served in the military.  This evidence is neither cumulative 
nor redundant of any evidence obtained prior to April 1995.  
Finally, this evidence raises a reasonable possibility of 
substantiating the claim.  The Board finds that this issue 
must be reopened and adjudicated on its merits.

As the Board finds that new and material evidence has been 
presented, compliance with the duty to assist and the duty to 
notify is unnecessary with regard to the new and material 
aspect of the claim.  See Kent v. Nicholson, No. 04-181 (U.S. 
Vet. App. Mar. 31, 2006).  In this case, the RO denied the 
claim on the merits after notifying the appellant that his 
military service must first be confirmed.  Under these 
circumstances, there is no prejudice to the appellant in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The appellant seeks nonservice-connected VA pension benefits.  
Pension is provided for a veteran with honorable active 
military service of 90 days or more during a period of war 
(or discharge or release from service during a period of war 
for a service-connected disability) who is permanently and 
totally disabled from nonservice-connected disability not the 
result of the appellant's willful misconduct and who meets 
certain annual income limitation requirements.  38 U.S.C.A. 
§ 1521; 38 C.F.R. § 3.3(a)(3).  World War II is considered 
such a period of war under the law.  38 U.S.C.A. § 101(11).  
World War II is defined as the period beginning on December 
7, 1941, and ending on December 31, 1946.  38 U.S.C.A. 
§ 101(8).  If the veteran was in service on December 31, 
1946, continuous service before July 26, 1947, is considered 
World War II service.  38 C.F.R. § 3.2(e).  
 
"Veteran" means a person who served in the active military, 
naval or air service and who was discharged or released under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 
38 C.F.R. § 3.1(d).  Service in the Commonwealth Army of the 
Philippines from and after the dates and hours when called 
into service of the Armed Forces of the United States by 
orders issued from time to time by the General Officer, U.S. 
Army, pursuant to the Military Order of the President of the 
United States dated July 26, 1941, is included for 
compensation benefits, but not for pension benefits.  Service 
on or after July 1, 1946, is not included.  38 U.S.C.A. 
§ 107; 38 C.F.R. § 3.40(c).

The appellant asserts that he was a member of the United 
States Armed Forces from December 1943 to June 1945 as a 
guerilla and from June to September 1945 as a U.S. Marine.  
In this case, the appellant has provided records from the 
Armed Forces of the Philippines which reflect that he served 
in the Army of the Philippines during World War II.  However, 
he does not have qualifying wartime service to render him 
eligible for the VA benefits he seeks.  

As noted above, a certification from the U.S. Army Reserve 
Personnel Center in St. Louis, Missouri stated that the 
appellant had "no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas in the 
service of the United States Armed Forces".  In addition, 
further responses from the National Personnel Records Center 
(NPRC) indicate that no periods of active service in the U. 
S. Armed Forces could be verified and that no records could 
be identified when the "service number" or an alternate 
(Chinese) name provided by the appellant was considered.  
(See statement dated December 2003).  

Basic eligibility for VA nonservice-connected disability 
pension benefits is precluded by law in this case.  There is 
no evidence, other than statements made by the appellant and 
other which support his contentions that he was a member of 
the United States Armed Forces.  On the contrary, the 
evidence in the file, namely the U.S. Army Reserve Personnel 
Center and the NPRC in St. Louis, Missouri, shows that he did 
not serve in the United States Armed Forces.  As this finding 
was based on records from the Department of the Army, VA is 
required by law to uphold that finding.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the Secretary has lawfully promulgated regulations making 
service department findings "binding on the VA for purposes 
of establishing service in the United States Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

The Board must apply the law as it exists and cannot extend 
benefits based on testimony as to why the law should be other 
than what it is.  Cf. Owings v. Brown, 8 Vet. App. 17, 23 
(1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 
(1992) ("This Court must interpret the law as it exists, and 
cannot 'extend . . . benefits out of sympathy for a 
particular [claimant].'").  Because basic eligibility for VA 
nonservice-connected disability pension benefits is precluded 
by law in this case, the appellant's claim must be denied.  
38 U.S.C.A. §§ 101, 107, 1502, 1521; 38 C.F.R. §§ 3.6, 3.40, 
3.41, 3.203; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law).

Finally, a remand for further compliance with the duty to 
assist or the duty to notify is not required.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326 (2004).  Because the issue on appeal is being denied as 
a matter of law, it is the law, and not the underlying facts 
or development of the facts, that are dispositive in this 
matter. Accordingly, the Veterans Claims Assistance Act of 
2000 can have no effect on this appeal.  See Mason v. 
Principi, 16 Vet. App. 129 (2002).

Regardless, VA satisfied these duties in March and October 
2001, prior to the initial adjudication of the claim, by 
means of letters to the appellant which informed him that 
confirmation of military service from the service department 
was a necessary first step in the adjudication of his claim.  
These letters, the Statement of the Case (SOC) issued in 
November 2003 and the Supplemental Statement of the Case 
(SSOC) issued in February 2004 informed him of applicable law 
and regulations, the evidence reviewed in connection with his 
claim by VA, and the reasons and bases for VA's decision.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for legal entitlement to VA benefits.  
However, he was not informed of the type of evidence 
necessary to establish an effective date.  As the current 
case is limited to whether the appellant has a legal 
entitlement to VA benefits, and does not concern whether 
nonservice-connected pension benefits are warranted, 
notification of additional elements of a claim for 
nonservice-connected pension benefits (to include the 
effective date of an award) is not applicable to this case.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim. 38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  By 
the letters discussed above, VA requested that the appellant 
identify information pertinent to verifying his claimed 
active service.  He provided such information and multiple 
attempts to verify his service have been conducted by the 
AOJ.  Assistance shall also include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
However, as the current case concerns a legal issue of 
whether the appellant has legal entitlement to VA benefits, a 
medical examination and/or opinion is not required to 
equitably determine the issue on appeal.  The appellant also 
testified at a hearing before the undersigned Veterans Law 
Judge.  Accordingly, the Board concludes that further 
development is not required and adjudication of this claim is 
appropriate at this time.


ORDER

As new and material evidence has been received regarding the 
issue of legal entitlement to VA benefits, to this extent the 
claim is granted and the issue is reopened.

As the appellant has not met the basic eligibility 
requirements for legal entitlement to VA disability benefits, 
the appeal is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


